Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claims  1-10, 15-32, 34-50, 53-61, 63-71, 74-95, 98-103, 105-115, 118-137 and 139-146 are cancelled.

Claim 72 is amended as follows:

72. (Currently Amended) A telephone set operative for making and receiving telephone calls, said telephone set being further operative for obtaining digital data over a WLAN (Wireless Local Area Network) via the Internet from a first remote information server that is identified by a Uniform Resource Locator (URL), and for displaying the digital data, said telephone set comprising: 
a telephone apparatus operative for making and receiving telephone calls; 
a first memory for storing the URL identifying the first remote information server; 
a WLAN antenna for transmitting and receiving digital data over the air; 
a WLAN transceiver coupled to said WLAN antenna for bi-directional packet-based digital data communication over the WLAN via said WLAN antenna; 
a display component coupled for displaying the digital data received via said WLAN antenna; and 
a single enclosure housing said telephone apparatus, said WLAN transceiver, said first memory, and said display component, 
wherein said telephone set has an Internet address identifying said telephone set in the Internet, and said telephone set is further operative for receiving and displaying the digital data received from the first remote information server [The telephone set according to claim 45],
wherein said telephone set is operative to initiate a communication with the first remote information server after a set period following a prior communication session.

73. (Original) The telephone set according to claim 72,wherein the set period is at least one of: set by the user; set previously in said telephone set; and set by the first remote information server in a previous communication session.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STELLA L WOO whose telephone number is (571) 272-7512.  The examiner can normally be reached on Monday - Friday, 9 a.m. to 3 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Stella L. Woo/            Primary Examiner, Art Unit 2652